Order
PER CURIAM.
Alfred K. Ryder and Mary Ann Ryder (the Ryders), appeal from a judgment of possession and ejectment in favor of Plaintiffs/Respondents. The Ryders claim there are three grounds upon which the trial court erred in ordering that Plaintiffs were entitled to immediate possession of land the Ryders occupied and refused to surrender. First, they claim the trial court erred in not dismissing Plaintiffs’ petition for ejectment for lack of jurisdiction in the associate division of the circuit court. Second, the Ryders claim the trial court erred in not joining Ryder Farms, Inc. of Iowa, as a necessary party. Third, the Ryders claim the trial court erred in *933entering judgment for Plaintiffs because the court did not determine and adjudicate title as they requested.
Plaintiffs’ motion to dismiss the appeal for mootness, which was taken with the case, is denied. We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).